This is an appeal from an order of the Albany County Special Term which denied petitioners-appellants’ petition for an order requiring the State Racing Commission and the State Civil Service Commission to appoint petitioners-appellants to positions as inspect'ors for the Racing Commission. The petitioners-appellants contend that the position of inspector for the Racing Commission should be filled by competitive civil service examination. The Civil Service Commission has determined that one inspector, whose duties are administrative, should be in the competitive class and such inspector was appointed after a competitive examination. The Commission determined that by reason of the seasonal and confidential nature of the positions of the several other inspectors they should be classified in the noncompetitive class. The action of the Civil Service Commission is not shown to have been palpably erroneous or illegal and such action will not be disturbed. There is nothing in the record to indicate that the action of the Commission was unlawful, arbitrary or capricious, and its actions in declaring that the position of inspector is a confidential one and should be in the non-competitive class is a reasonable determination. The order appealed from should be affirmed. Order unanimously affirmed, without costs. Present — Hill, P. J., Crapser, Bliss, Sehenck and Foster, JJ.